DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12, 16, 21-22, 26, 28-29, 33, 35 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022. 
Examiner notes that claims 28-29, 33, and 35 are withdrawn because claim 28 recites at least “a first coupling member” and “a second coupling member”, of which are not disclosed in the elected Species C (Fig. 15) and Species F (Figs. 6A-6C). The disclosure refers to “a first coupling member” and “a second coupling member” when referring to at least Figs. 8A-8B and 9A-9B, the nonelected embodiments.
Examiner notes claim 40 is withdrawn because claim 40 recites at least “a base having a first channel configured to be fluidly coupled to a vacuum source and a second channel configured to be fluidly coupled to an oxygen source, each of the first and second channels configured to be fluidly coupled to a working channel of a bronchoscope”, of which is not disclosed in the elected Species C (Fig. 15) and Species F (Figs. 6A-6C). The disclosure appears to show a base having a first channel configured to be fluidly coupled to a vacuum source and a second channel configured to be fluidly coupled to an oxygen source, each of the first and second channels configured to be fluidly coupled to a working channel of a bronchoscope with respect to at least Figs. 8A-8B and 9A-9B, the nonelected embodiments. 
Applicant’s election without traverse of Species C and Species F in the reply filed on 6/13/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan et al. (US Patent 5,582,165 A).
Regarding claim 1, Bryan discloses an apparatus (66) for switching between fluid sources during a bronchoscopy, the apparatus comprising: 
a base (70/71); 
a first tube (63) coupled to the base (Fig. 18); 
a second tube (64) coupled to the base (Fig. 18); 
an actuator apparatus (80/81) comprising: 
a first contact portion (81); and 
a second contact portion (80); and 
wherein the actuator apparatus is alterable between: (1) a first state in which the second contact portion (80) compresses the second tube (64) into occlusion and the first tube (63) is open (When 81 is depressed); and (2) a second state in which the first contact portion (81) compresses the first tube (63) into occlusion and the second tube (64) is open (When 80 is depressed).
Regarding claim 2, Bryan discloses the apparatus according to claim 1 wherein the first tube is configured to be fluidly coupled to a vacuum source and the second tube is configured to be fluidly coupled to an oxygen source (Col 10, lines 13-19).
Regarding claim 3, Bryan discloses the apparatus according to claim 1 wherein the first tube extends along a first axis (Fig. 23) and the second tube extends along a second axis (Fig. 23), and wherein in the first state a portion of the second tube is compressed radially and in the second state a portion of the first tube is compressed radially (Col 10, lines 43-65).
Regarding claim 7, Bryan discloses the apparatus according to claim 1 further comprising a first channel (71b) formed through the base (Figs. 23-25) and a second channel (71a) formed through the base (Figs. 23-25), at least a portion of the first tube positioned in the first channel (Fig. 24) and at least a portion of the second tube positioned in the second channel (Fig. 24).
Regarding claim 9, Bryan discloses the apparatus according to claim 1 wherein the first and second tubes are non-detachably fixed to the base and wherein the apparatus is one-time use disposable (Figs. 18-19 and 23-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (US Patent 5,582,165 A) in view of Morritt et al. (US Patent 4,648,386 A).
Regarding claim 4, Bryan discloses the apparatus according to claim 1 further comprising a third tube (41) fluidly coupled to each of the first and second tubes (Fig. 18).
Bryan is silent regarding
the third tube configured to be fluidly coupled to a working channel of a bronchoscope.
In analogous art, Morritt teaches a tube (8) configured to be fluidly coupled to a working channel (5) of a bronchoscope (1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the third tube of Bryan to incorporate the teachings of Morritt to incorporate the tube being configured to be fluidly coupled to a working channel of a bronchoscope in order to permit viewing of the bronchi and to aid in the performance of certain bronchial surgical procedures (Col 1, lines 8-11).
Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the closest prior art of record is US Patent 5,582,165 A to Bryan et al. and US Publication 2014/0261579 A1 to Jenkins et al. In particular, Bryan discloses an apparatus (66) for switching between fluid sources during a bronchoscopy, the apparatus comprising: a base (70/71); a first tube (63) coupled to the base (Fig. 18); a second tube (64) coupled to the base (Fig. 18); an actuator apparatus (80/81) comprising: a first contact portion (81); and a second contact portion (80); and wherein the actuator apparatus is alterable between: (1) a first state in which the second contact portion (80) compresses the second tube (64) into occlusion and the first tube (63) is open (When 81 is depressed); and (2) a second state in which the first contact portion (81) compresses the first tube (63) into occlusion and the second tube (64) is open (When 80 is depressed), as required by claim 1. However, Bryan fails to teach, disclose or render obvious "wherein the actuator apparatus comprises a pedal pivotably coupled to the base between the first and second states, and further comprising a resilient member that biases the pedal into the first state". Jenkins teaches an apparatus (710/800) for switching between fluid sources during a bronchoscopy, the apparatus comprising: a base (804); a first tube (712) coupled to the base (Fig. 19); a second tube (706) coupled to the base (Fig. 19); an actuator apparatus (802) comprising: a first contact portion (803); and a second contact portion (810); and wherein the actuator apparatus is alterable between: (1) a first state in which the second contact portion (810) compresses the second tube (706) into occlusion (Fig. 20A); and (2) a second state in which the first contact portion (803) compresses the first tube (712) and the second tube (706) is open (Fig. 20B), wherein the actuator apparatus comprises a pedal (802) pivotably coupled to the base between the first and second states (Figs. 20A-20B), and further comprising a resilient member (“torsion spring”, p. [0082]) that biases the pedal into the first state (p. [0082]). However, Jenkins fails to teach, disclose or render obvious "a first state in which the second contact portion compresses the second tube into occlusion and the first tube is open; and (2) a second state in which the first contact portion compresses the first tube into occlusion and the second tube is open". Dependent claim 6 also contains allowable subject matter for the same reasons above.
Regarding claim 10, the closest prior art of record is US Patent 5,582,165 A to Bryan et al. and US Publication 2014/0261579 A1 to Jenkins et al. In particular, Bryan discloses an apparatus (66) for switching between fluid sources during a bronchoscopy, the apparatus comprising: a base (70/71); a first tube (63) coupled to the base (Fig. 18); a second tube (64) coupled to the base (Fig. 18); an actuator apparatus (80/81) comprising: a first contact portion (81); and a second contact portion (80); and wherein the actuator apparatus is alterable between: (1) a first state in which the second contact portion (80) compresses the second tube (64) into occlusion and the first tube (63) is open (When 81 is depressed); and (2) a second state in which the first contact portion (81) compresses the first tube (63) into occlusion and the second tube (64) is open (When 80 is depressed), as required by claim 1. However, Bryan fails to teach, disclose or render obvious "wherein the actuator apparatus comprises a pedal that is pivotably coupled to the base between the first and second states, and wherein each of the first and second contact portions is integral with the pedal". Jenkins teaches an apparatus (710/800) for switching between fluid sources during a bronchoscopy, the apparatus comprising: a base (804); a first tube (712) coupled to the base (Fig. 19); a second tube (706) coupled to the base (Fig. 19); an actuator apparatus (802) comprising: a first contact portion (803); and a second contact portion (810); and wherein the actuator apparatus is alterable between: (1) a first state in which the second contact portion (810) compresses the second tube (706) into occlusion (Fig. 20A); and (2) a second state in which the first contact portion (803) compresses the first tube (712) and the second tube (706) is open (Fig. 20B), wherein the actuator apparatus comprises a pedal (802) that is pivotably coupled to the base between the first and second states (Figs. 20A-20B), and wherein each of the first and second contact portions is integral with the pedal (Figs. 20A-20B). However, Jenkins fails to teach, disclose or render obvious "a first state in which the second contact portion compresses the second tube into occlusion and the first tube is open; and (2) a second state in which the first contact portion compresses the first tube into occlusion and the second tube is open". 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al. (US Publication 2018/0292024 A1) teaches a pedal that compresses a tubing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG-VAN N TRINH/Examiner, Art Unit 3783
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783